DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This Application is a National Stage Entry for PCT/US2018/030555 filed May 2, 2018, which claims benefit of U.S. Provisional Application No. 62/500,175 filed May 2, 2017. 
Information Disclosure Statement
Receipt of Information Disclosure Statement filed February 3, 2020 is acknowledged. 
Claim Objections
Claim 1 is objected to because of the following informalities:  there is a period (.) after the phrase “including compound I”. The period should be cancelled because a period should only be used at the end of a claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/610,097 (‘097). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a method of controlling fungal diseases comprising contacting at least a portion of a plant and/or an area adjacent to a plant with a composition including compound I
    PNG
    media_image1.png
    210
    312
    media_image1.png
    Greyscale
(claims 1 and 2, instant application; claim 1, copending application ‘100).  Each application indicates that the composition further includes at least one additionally agriculturally active ingredient selected from the group consisting of an insecticide, an herbicide, and a fungicide (claims 3 and 5, instant application; claim 3, copending Application No. ‘097). Copending Application No. ‘097 differs from the instant application in that the preamble indicates the control of fungal diseases in turfgrasses. However, it would have been obvious to one of ordinary skill in the art that since the steps recited in both is contacting a least a portion of a plant and/or an area adjacent to a plant with the composition, this indicates that the composition can be contacted to any plant. As such, one of ordinary skill in the art would expect the composition to control fungal diseases in any plant species, including turfgrass, orchards, vineyard or plantation crops, with a reasonable expectation of success. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘097. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/610,100 (‘100). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a method of controlling fungal diseases comprising contacting at least a portion of a plant and/or an area adjacent to a plant with a composition including compound I
    PNG
    media_image1.png
    210
    312
    media_image1.png
    Greyscale
(claims 1 and 2, instant application; claims 1 and 2; copending application ‘100).  Each application indicates that the composition further includes at least one additionally agriculturally active ingredient selected from the group consisting of an insecticide, an herbicide, and a fungicide (claims 3 and 5, instant application; claims 3 and 5, Copending Application No. ‘100). Copending Application No. ‘100 differs from the instant application in that the preamble indicates the control of fungal diseases in vegetable crops. However, it would have been obvious to one of ordinary skill in the art that since the steps recited in both is contacting a least a portion of a plant and/or an area adjacent to a plant with the composition, this indicates that the composition can be contacted to any plant. As such, one of ordinary skill in the art would expect the composition to control fungal diseases in any plant species, including vegetable crops, orchards, vineyard or plantation crops, with a reasonable expectation of success. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘100. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it claims a method of controlling fungal diseases in orchard, vineyard and plantation crops that are at risk of being diseased comprising contacting at least a portion of a plant and/or an area adjacent to the plant, with a composition including compound I, wherein said compound is effective again a plant pathogen. It is unclear if applicants are intending to control fungal diseases or any/all plant pathogens because the end of the claim states that compound I is effective against a plant pathogen, which could be bacterial, viral, fungal, etc. and is much broader than the method of controlling fungal diseases in orchard, vineyard and plantation crops. Thus, it is unclear exactly what scope of activity applicants are trying to encompass with the claim as it is currently written. Based upon the specification and disclosure for the activity of this compound applicants are intending to control fungal pathogens. The examiner suggests changing plant pathogen to fungal pathogen in order to clarify exactly what is being controlled and what compound I is effective against.

Claim 4 recites the limitation "the fungal pathogen" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent from claim 1 which recites plant pathogen, instead of fungal pathogen. Correction is required.
Claim 6 recites the limitation "the fungal pathogen" in line 1.  Claim 6 is dependent from claim 2, which is dependent from claim 1, which recites plant pathogen, instead of fungal pathogen. Correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites the composition is Compound I. Claim 2 depends from claim 1, wherein the compositions includes compound I. There are no other components included in the composition. While the use of the term “including” indicates that other components or ingredients are used in the composition, there are no other such components or ingredients claimed. As such, if claim 2 “is” compound I, it does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Likewise, claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is dependent from Claim 2. As claim 2 is written it further limits claim 1 by narrowing the scope of claim 1 with the limitation, “wherein the composition is Compound I,” thereby removing the open language of claim 1 (“including”) and therefore, claim 5 fails to further limit claim 2 because there is no open language allowing for the composition to further include any additional agriculturally active ingredients.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (WO 2016/122802).
Regarding claims 1 and 2, Meyer et al. disclose the evaluation of fungicidal activity: Apple Scab. Apple seedlings were grown. Plants were inoculated with a spore suspension of Venturia inaequalis 24 h after fungicide treatment (page 44, lines 16-24).  Meyer et al. disclose in Table 6 that compound 145 
    PNG
    media_image2.png
    183
    359
    media_image2.png
    Greyscale
 (page 79, #145) is applied to plants to control Apple Scab (Venturia inaequalis) (page 464, Table 6). Meyer et al. disclose a method for the control of fungal attack. This method comprises applying to the soil, plant, roots, foliage, or locus of the fungus, or to a locus in which the infestation is to be prevented (for example applying to grape plants, a fungicidally effective amount of one or more of the compounds of Formula I (page 15, lines 12-15). 
Regarding claims 3 and 5, Meyer et al. disclose the combinations containing other pesticidal compounds, fungicides, insecticides and herbicides (page 7, lines 24-25).
Meyer et al. meet all the limitations of the claims and thereby anticipate the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (WO 2016/122802) in view of Meyer et al. ‘508 (US 2015/0289508). Meyer et al. ‘508 cited by Applicant on the IDS dated 2/3/2020.

Applicant’s Invention
Applicant claims a method of controlling fungal diseases in orchard, vineyard, and plantation crops that are at risk of being diseased comprising the steps of: contacting at least a portion of a plant and/or an area adjacent to a plant with a composition including compound I, wherein said compound is effective against a plant pathogen. Applicant claims the pathogen is selected from the group consisting of a causal agents of: brown rot in flowers and fruits of stone fruits…and jacket rot in almond (Botrytis, Rhizopus, and Monolinia).
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Myers et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Meyer et al. do not teach the fungal pathogen is selected from the group consisting of the causal agents of: brown rot in flowers and fruits of stone fruits…and jacket rot in almond (Botrytis, Rhizopus, and Monolinia). It is for this reason Myers ‘508 is added as a secondary reference. 
Meyer et al. ‘508 teach macrocyclic picolinamides of Formula I control the fungal pathogen black sigatoka (Mycosphaerella fujiensis).

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Meyer et al. and Meyer et al. ‘508 and use the compound of formula I to control the fungal pathogens claimed in claims 4 and 6. Meyer et al. disclose a method for the control of fungal attack. This method comprises applying to the soil, plant, roots, foliage, or locus of the fungus, or to a locus in which the infestation is to be prevented (for example applying to grape plants), a fungicidally effective amount of one or more of the compounds of Formula I. Meyer et al. teach that different fungal pathogens can be controlled by the application of the compounds, including compound 145, which is compound I, which controls apple scab. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply compound 145 to other fungal pathogens, such as black sigatoka (Mycosphaerella fujiensis), which is known to be controlled by a different picolinamide compound that has a similar structure, with a reasonable expectation of success. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             
/JOHN PAK/Primary Examiner, Art Unit 1699